Citation Nr: 0913781	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  05-09 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable evaluation for fracture of 
the left medial malleolus.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability, to include as secondary to fracture of 
the left medial malleolus.

3.  Entitlement to service connection for a left hip 
condition, to include as secondary to fracture of the left 
medial malleolus.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to 
February 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to a compensable evaluation for 
fracture of the left medial malleolus; entitlement to service 
connection for a left hip condition, to include as secondary 
to fracture of the left medial malleolus; and to reopen a 
claim of entitlement to service connection for a left knee 
disability, to include as secondary to fracture of the left 
medial malleolus.

A careful review of the claims folder reveals that the 
Veteran receives treatment for his conditions at the VA 
Medical Center in Alexandria, Louisiana.  The most recent 
medical record associated with the claims folder is dated in 
March 2005.

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A(a) (West 2002).  VA is required 
to obtain relevant records held by any Federal department or 
agency that the claimant adequately identifies and authorizes 
VA to obtain.  38 U.S.C.A. § 5103A(c)(3) (West 2002).  
Therefore, the treatment records from the VA Medical Center 
in Alexandria, Louisiana, dated since March 2005, must be 
obtained before deciding this appeal.  38 C.F.R. § (c)(2) and 
(3) (2008); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive, if not 
actual, possession of the agency and must be obtained if the 
material could be determinative of the claim).

The record shows that the RO, in an unappealed September 2000 
rating decision, denied the Veteran's claim of entitlement to 
service connection for a left knee disability, to include as 
secondary to fracture of the left medial malleolus on the 
basis that there was no evidence that the Veteran had a left 
knee condition in service and there was no evidence 
associating the Veteran's left knee disability with the 
Veteran's fracture of the left medial malleolus.

During the course of this appeal, the Veteran was not 
provided a notice letter informing him of the bases for the 
prior denial and the evidence needed to reopen this claim.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  As such, the 
Board has no discretion and this claim must, unfortunately, 
be remanded.

In regard to the issue of entitlement to a compensable 
evaluation for fracture of the left medial malleolus, it has 
been over six years since the Veteran's most recent VA 
examination, the Board finds that current VA examinations 
would be of assistance in assessing the current nature and 
severity of the Veteran's service-connected disability.  The 
fulfillment of the statutory duty to assist includes the 
conducting of a thorough and contemporaneous medical 
examination so that the evaluation of a claimed disability 
will be a fully informed one.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

The Board notes that, to date, VA has neither afforded the 
Veteran an examination nor solicited a medical opinion as to 
the onset and/or etiology of his left hip condition.  Under 
38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is:  
(1) competent evidence that the Veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, the Veteran's service treatment records reveal 
that the Veteran was struck in the left leg by a heavy 
trailer while in service, fracturing his left ankle.  The 
Veteran currently complains of pain in the left hip and in a 
VA treatment note, dated in January 2003, the Veteran was 
reported to have a minor abnormality of the left hip.  As 
such, the Veteran's claim of entitlement to service 
connection for a left hip condition, to include as secondary 
to a fracture of the left medial malleolus, must be remanded 
for the Veteran to be afforded a VA medical examination.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the Veteran's claim.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the Veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter must also state the basis of 
the prior denial (September 2000) and 
indicate what evidence is necessary to 
substantiate that element or elements 
required to establish service connection 
that were found insufficient. 

2.  Obtain the Veteran's current 
treatment records from the VA Medical 
Center in Alexandria, Louisiana dated 
since March 2005.

3.  After accomplishing the above 
development, the Veteran should be 
afforded an appropriate VA examination to 
determine the nature, extent and severity 
of his left ankle disability.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner should 
identify all left ankle pathology found 
to be present.  He or she should conduct 
all indicated tests and studies, to 
include range of motion studies expressed 
in degrees and in relation to normal 
range of motion, and should describe any 
pain, weakened movement, excess 
fatigability, and incoordination present 
in the left ankle.  To the extent 
possible, the examiner should express any 
functional loss in terms of additional 
degrees of limited motion of the left 
ankle.  The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached in a 
legible report.

4.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any left hip condition 
diagnosed.  The claims file must be 
reviewed in conjunction with the 
examination.  All testing deemed 
necessary must be conducted and results 
reported in detail.  Based on the review 
and the physical examination, the 
examiner is asked to render an opinion as 
to whether it is at least as likely as 
not that any left hip condition diagnosed 
is medically related to his service 
including the Veteran's in service 
trailer accident.  Alternatively, the 
examiner is asked to determine whether it 
is at least as likely as not that any 
left hip condition diagnosed is 
proximately due to, the result of, or 
permanently aggravated by, his service-
connected fracture of the left medial 
malleolus.  A rationale for any opinion 
offered is requested.

5.  Then readjudicate the claims.  If the 
claims are not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond to it before returning the case 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

